PER CURIAM:
Epitomized Opinion
Fernandez immediately upon alighting from his automobile glanced up the street and observed that no street car was approaching. Thereupon he walked the length of his automobile and attempted to cross the street without again looking for an approaching car and he was struck by a car belonging to the Traction Co. The trial court directed a verdict for the Traction Co. on the ground that Fernandez was guilty of contributory negligence as a matter of law. The Court of Appeals in reversing the judgment Held:
1. When from the facts proved or tended to be proved there is doubt as to whether or not an injured person was negligent in the proceeding which resulted in the injury, the question is one of fact for the jury and a direction of verdict for the defendant is error.
2. On the facts the court finds that its members differ, and as the conclusion reached in the case conflicts with Cleveland Elec. Rv. Co. v. Wadsworth I. C- C, (N. S.) 483, the record is ordered certified to Supreme Court for review.